ALLOWANCE
	The following is an allowance in response to communication received 02 May 2022. Amendment to Claim 15 is acknowledged and considered. Claims 1 – 20 now pending in this application and are allowed. The present application is being examined under the pre-AIA  first to invent provisions.


Statement of Reasons for Allowance
The invention is directed to an establishment having plurality of branches sending offers to their customer for the branches visited by the customer, wherein the branch specific advertisement is based on the communication policy defined by an administrator (e.g. branch manager) of the branch. For example, at least one user data associated with the at least one user device is presented to the administrator who views the user data ( e.g. name, email, phone number, etc.) and accordingly select (via the communication policy) who receives the targeted communications.
When one or more customer(s) device initiates an interaction such as log-in into the WiFi network of a branch, customer device identifiers are retrieved, and customer data associated with the retrieved device identifiers are presented to an administrator of the branch, who after reviewing the received customer data, provides the communication policy associated with the branch.
After receiving the communication policy from the administrator, processing device (e.g. server) or the merchant then determines location of the network device (determines the branch associated with the network device), and analyzes the interaction data of each of the customer devices in the branch, and for the customer devices that meet the requirements of the current communication policy (e.g. targeting parameters) and defined by the administrators, at least communication (e.g. targeted offer) is presented to the customer device.

Prior art of record does not teach, presenting of customer data associated with the retrieved device identifiers to an administrator of the branch (e.g. manager), receiving communication policy associated with the branch from the administrator, analyzing the interaction data of each of the customer devices in the branch, and for the customer devices that meet the requirements of the current communication policy (e.g. targeting parameters) received from the administrators, and presenting at least communication (e.g. targeted offer) to the customer device.

Prior art Chan US Publication 2019/0156349 teaches receiving, at a wireless access point, a network access request from a computing device wirelessly connected to the wireless access point, retrieving advertising information from an advertising source, and transmitting the advertising information to the computing device.
Prior art Chan US does not teach processing device segregating each network device that a specific user device (customer device) has communicated with at their associated location, and sending at least one targeted communication (targeted offer) for the location of each network device to the specific user device (user is provided with the location specific targeted offer limited to the branches of the merchant visited by the user.

Prior art Robinson et al. US Patent 8,676,663 teaches providing recommendations (offers) to hospitality customers includes establishing a connection with a customer's mobile device, obtaining information about the location of the customer's mobile device, providing to the customer's mobile device a set of data describing recommended goods or services currently offered by one or more business locations, and displaying on the customer's mobile device a listing of the recommended goods or services navigable by category or subcategory.
Prior art Robinson et al. does not teach processing device segregating each network device that a specific user device (customer device) has communicated with at their associated location, and sending at least one targeted communication (targeted offer) for the location of each network device to the specific user device (user is provided with the location specific targeted offer limited to the branches of the merchant visited by the user.

Prior art Boyle et al. US Patent 8,825,085 teaches system and method for personalized venue marketing. The method includes downloading a mobile application to a mobile device of an end-user, collecting personally identifiable information on the end-user, sending the personally identifiable information to a server. The server extracts the IP address from the message which was originated by the mobile device and map the IP address with stored information to find the CRM entry for the user. When a request for wireless communications is received from the mobile device at a wireless sensor within a venue, a triggering message comprising the identifying device address from the wireless sensor is sent to the server, which triggers a plurality of marketing activities to transmit to the end-user
Prior art Boyle does not teach processing device segregating each network device that a specific user device (customer device) has communicated with at their associated location, and sending at least one targeted communication (targeted offer) for the location of each network device to the specific user device (user is provided with the location specific targeted offer limited to the branches of the merchant visited by the user.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 29, 2022